Gray, J.
The only express demise to the plaintiff was of the wooden building south of the lessor’s brick dwelling-house. No title in the separate outbuilding, the yard or the passageway, passed as parcel of “ the wooden building,” because they were not within a curtilage or inclosure adjoining it and distinct from the brick house which was not included in the lease; nor as appurtenant to the premises granted, because land will not pass as appurtenant to land. 2 Saund. 401, note. Leonard v. White, 7 Mass. 6. Ammidown v. Ball, 8 Allen, 293. But any right of way or other easement necessary to the enjoyment of premises granted will pass as appurtenant, although (as in this case) there is no express mention of easements, privileges or appurtenances. 3 Kent Com. (6th ed.) 421. Kent v. Waite, 10 Pick. 138. Pettingill v. Porter, 8 Allen, 1. The plaintiff, as the bill of exceptions states, introduced evidence (which.is not reported in detail) “ tending to prove that said outbuilding, yard and passageway were necessary and essential to the beneficial use of the premises described in the lease,” which was excluded by the presiding judge as incompetent. This exclusion was clearly erroneous, and for that reason the Exceptions are sustained.